COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Elena Markovsky v. Kirby Tower, L.P.

Appellate case number:    01-13-00516-CV

Trial court case number: 2009-03458

Trial court:              11th District Court of Harris County

       On February 19, 2014, Appellant Elena Markovsky filed her Emergency Motion to Stay
the February 17, 2014 Order Disbursing Funds from the Registry of the Court. The Court
ORDERS that Appellee Kirby Tower, L.P.’s response, if any, be filed electronically by 10:00
a.m. on Monday, February 24, 2014. In particular, Kirby Tower’s response should address: 1)
whether it stipulates that Markovsky may suspend enforcement of the Order Disbursing Funds
by providing security as set forth in TRAP 24.1, 2) whether the relief Markovsky seeks should be
the subject of a mandamus proceeding, and 3) any other response to the Emergency Motion.

       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: February 20, 2014